Citation Nr: 0305200	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disease, 
claimed as a fungal infection of the feet and as skin spots, 
due to exposure to Agent Orange.

2.  The propriety of the initial rating for malaria.

3.  The propriety of the initial ratings for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

In March 2003, prior to the promulgation of a decision in the 
appeal, but subsequent to the filing of a substantive appeal, 
the Board received in writing from the veteran notice that he 
was withdrawing his appeal of the issues of service 
connection for skin disease, including a fungal infection of 
the feet and skin spots, due to exposure to Agent Orange, and 
of increase ratings for malaria and PTSD. 


CONCLUSION OF LAW

The regulatory criteria for withdrawal of the appeal of the 
issues of service connection for skin disease, including a 
fungal infection of the feet and skin spots, due to exposure 
to Agent Orange, and of increase ratings for malaria and PTSD 
have been met.  38 C.F.R. § 20.204 (b), (c) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including enhanced duties to notify and to 
assist, which are codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Where as here, the Board does not reach the 
merits of the appeal, the VCAA has no effect because the law, 
not the underlying facts or development of the facts, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 

Withdrawal of the Appeal 

In the September 1995 rating decision, the RO denied service 
connection for skin disease, claimed as a fungal infection of 
the feet and skin spots, due to exposure to Agent Orange.  
The RO granted service connection for PTSD and assigned a 30 
percent rating from April 1995 and granted service connection 
for malaria and assigned a noncompensable rating.  
Subsequently, the RO increased the rating for PTSD to 50 
percent from March 1997, and then to 70 percent from March 
1998.  

The veteran timely filed a notice of disagreement and a 
substantive appeal in 1996. 

In a written document, received in March 2003, prior to the 
promulgation of a decision in the appeal, but after the 
filing of the substantive appeal, the veteran notified the 
Board that he was withdrawing his appeal on the issues of 
service connection for skin disease and of increase ratings 
for malaria and PTSD. 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the appellant.  38 
C.F.R. § 20.204(c).  

As the veteran has complied with the regulatory criteria for 
withdrawal of the appeal, the Board does not have 
jurisdiction to review the appeal.

                                                                                              
(Continued on next page)


ORDER

The appeal of the issues of service connection for skin 
disease, including a fungal infection of the feet and skin 
spots, due to exposure to Agent Orange, and of increase 
ratings for malaria and PTSD, is dismissed.
 


		
	GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

